--------------------------------------------------------------------------------

Exhibit 10.2



EXECUTED VERSION


INTERNAP CORPORATION
RESTRICTED STOCK INDUCEMENT AWARD AGREEMENT
 
1.          Award of Restricted Stock. Effective with your commencement of
employment on October 1, 2019, Internap Corporation (the “Company”) hereby
awards to the employee or director (“Recipient”) named in the Notice of Grant of
Restricted Stock (“Notice”), a grant of Restricted Stock (“Stock”) for the total
number of shares set forth on the Notice (the “Award”), subject to the terms,
definitions and provisions of the Internap Corporation 2017 Stock Incentive
Plan, as amended from time to time (the “Plan”), which is incorporated herein by
reference, and the terms of this Restricted Stock Inducement Award Agreement
(the “Agreement”), although this Award is issued as an inducement award pursuant
to NASDAQ Listing Rule 5635(c)(4), is not issued under the Plan and the shares
of Stock issued pursuant to this Award shall not be considered as issued under
the Plan. Unless otherwise defined herein, terms not defined in this Agreement
shall have the meanings ascribed to them in the Plan. In the event of a conflict
between the terms and conditions of the Plan and those of this Agreement, the
terms and conditions of this Agreement shall prevail.
 
2.           Terms of Award.
 
2.1           Lapsing of Restrictions. Subject to the limitations contained
herein, the restrictions on the Award shall lapse, and the Award shall vest, as
provided in the Notice, provided that vesting shall cease upon the termination
of Recipient’s status as an Eligible Employee or a Director, except to the
extent expressly provided in the Notice. The period during which the Stock is
subject to restrictions imposed by the Plan and this Agreement shall be known as
the “Restricted Period.”
 
2.2            Forfeiture. Simultaneously with termination of Recipient’s status
as an Eligible Employee or a Director, Recipient shall automatically forfeit any
remaining unvested shares of Stock, except to the extent expressly provided in
the Notice.


2.3            Number of Shares of Stock. The number of shares of Stock subject
to the Award may be adjusted from time-to-time as provided in Section 11 of the
Plan.
 
2.3            Restrictive Legends. The shares issued under the Award shall be
endorsed with appropriate legends determined by the Company.
 
3.           [Reserved]


4.           Reacquisition of Unvested Shares. The Company shall automatically
reacquire (“Reacquisition Right”) all or any part of the shares of Stock
received pursuant to Recipient’s Award that have not as yet vested in accordance
with the vesting schedule on the Notice (“Unvested Shares”) on the following
terms and conditions:
 
4.1            Escrow of Shares. The Company will hold each share of Stock
issued under the Award in escrow on Recipient’s behalf until such time as the
share of Stock vests, at which time such share of Stock shall be released to the
Recipient’s account.


4.2           Termination of Status. Except to the extent expressly provided in
the Notice, the Company shall, simultaneously with termination of Recipient’s
status as an Eligible Employee or a Director, automatically reacquire for no
consideration all of the Unvested Shares, and Recipient shall automatically
forfeit the Unvested Shares to the Company and relinquish any rights in the
Unvested Shares to the Company.
 
4.3           Adjustment of Shares. If, from time-to-time, there is any stock
dividend, stock split or other change in the character or amount of any of the
outstanding Stock of the Company the Stock of which is subject to the provisions
of the Award, then in such event any and all new, substituted or additional
securities to which Recipient is entitled by reason of ownership of the shares
acquired under the Award will be immediately subject to the Reacquisition Right
with the same force and effect as the shares subject to this Reacquisition Right
immediately before such event.
 

--------------------------------------------------------------------------------

5.           Rights as a Stockholder. During the Restricted Period, Recipient
shall have all voting, dividend, liquidation and other rights with respect to
the Stock held of record by Recipient as if Recipient held unrestricted Stock;
provided, however, that the Unvested Shares shall be subject to any restrictions
on transferability or risks of forfeiture imposed pursuant to the Plan, the
Notice or this Agreement. Any noncash dividends or distributions paid with
respect to Unvested Shares shall be subject to the same restrictions as those
relating to the Stock awarded under this Agreement. After the restrictions
applicable to the Stock lapse, Recipient shall have all stockholder rights,
including the right to transfer the shares, subject to such conditions as the
Company may reasonably specify to ensure compliance with federal and state
securities laws.


6.           No Obligation to Employ. Nothing in this Agreement or the Plan
shall confer on Recipient any right to continue in the employ of, or other
relationship with, the Company, or limit in any way the right of the Company to
terminate Recipient’s employment or other relationship at any time, with or
without cause. By accepting this Award, Participant acknowledges and agrees that
Participant’s acceptance of this Award is voluntary.


7.           Withholding. The Company shall be entitled to (a) withhold and
deduct from Recipient’s future wages (or from other amounts that may be due and
owing to Recipient from the Company), or make other arrangement for the
collection of, all legally required amounts necessary to satisfy any and all
federal, state and local withholding and employment-related tax requirements
attributable to the Stock awarded under this Agreement, including, without
limitation, the award or vesting of, or payments of dividends with respect to,
the Stock. Recipient may promptly remit the amount of such withholding to the
Company or direct the Company to satisfy Recipient’s withholding requirements by
withholding common stock to be received or by the delivery by Recipient to the
Company of common stock of the Company. Unless the tax withholding obligations
of the Company are satisfied, the Company shall have no obligation to issue a
certificate for such shares or release such shares from any escrow provided for
herein.


8.           Transferability. Until the restrictions lapse as set forth herein,
the Stock granted under this Agreement may not be transferred in any manner
otherwise than by will or by the laws of descent and distribution. All rights
with respect to the Stock are exercisable during Recipient’s lifetime only by
Recipient.


9.           Interpretation.  Any dispute regarding the interpretation of this
Agreement shall be submitted by Recipient or the Company to the Compensation
Committee for review. The resolution of such a dispute by the Compensation
Committee shall be final and binding on the Company and Recipient.


10.          Governing Law. This Agreement shall be governed by and construed
according to the laws of the State of Delaware without regard to its principles
of conflict of laws.


11.          Entire Agreement. The Plan and the Notice are hereby incorporated
by reference and made a part hereof. This Agreement, the Plan and the Notice
constitute the entire agreement of the parties and supersede all prior
undertakings and agreements with respect to the subject matter hereof.


12.         Successors and Assigns. The Company may assign any of its rights
under this Agreement. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement shall be binding upon
Recipient and Recipient’s heirs, executors, administrators, legal
representatives, successors and assigns.
 

--------------------------------------------------------------------------------

13.          Amendments. This Agreement may be amended or modified at any time
only by an instrument in writing signed by each of the parties hereto.


14.         Acceptance. By executing the Notice, Recipient acknowledges receipt
of a copy of the Plan and the Notice and this Agreement and that Recipient has
read and understands the terms and provisions hereof and thereof, that the
Recipient accepts the Award subject to all the terms, definitions, provisions
and conditions of the Plan the Notice and this Agreement, and that the Recipient
understands and acknowledges that, notwithstanding the foregoing, the Award is
not being issued under the Plan. Recipient acknowledges that there may be
adverse tax consequences upon acceptance of the Award and that Recipient should
consult a tax advisor prior to such exercise or disposition.


IN WITNESS WHEREOF, this Agreement is made this 26th day of August 2019, and is
effective for all purposes as the commencement of Recipient’s employment with
the Company on October 1, 2019.
 

 
INTERNAP CORPORATION
   

By: /s/ Peter D. Aquino


Name: Peter D. Aquino


Title: Chief Executive Officer
     
/s/ Michael T. Sicoli
 
Michael T. Sicoli






--------------------------------------------------------------------------------